Citation Nr: 1628827	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-23 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, claimed as posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran had numerous periods of active military duty including from February 1966 to January 1969, September 1972 to May 1974, January 1986 to November 1989, January 1991 to May 1991, and April 2005 to May 2006.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.
As an initial matter, the Veteran submitted a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) in September 1993.  Although the RO began developing the Veteran's claim, there was no decision issued on the merits.   
A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Pursuant to Clemons, the Board construes the claim for service connection for PTSD as encompassing all psychiatric diagnoses. 

The Veteran testified before the undersigned at a Board hearing in March 2016.  A transcript of the hearing has been associated with the Veteran's claims file.  The undersigned left the record open for 30 days to allow the Veteran to submit additional evidence.  In April 2016, prior to the expiration of the 30 days, the Veteran submitted additional evidence.  The Board may consider the new evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).



FINDING OF FACT

The Veteran's current acquired psychiatric disorders, (adjustment disorder) and PTSD, are the result of in-service stressors.



CONCLUSION OF LAW

The criteria for service connection for acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Legal Principles

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Service connection generally requires evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

To establish entitlement to service connection for PTSD, there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis

The Veteran asserts that he developed PTSD after two subordinates committed suicide during service in Vietnam and Iraq and after the kidnap and murder of a female Iraqi interpreter that he also supervised in Iraq.  See March 2016 Hearing Transcript; December 2008 Correspondence.  The Veteran reported that after the suicides he would have nightmares and would relive the experiences.  Id.  He reported that he felt personally responsible for years.  Id.  

In January 2010, the RO issued a formal finding of lack of information required to verify stressors in connection with the Veteran's PTSD claim.  Nevertheless, the Veteran's testimony regarding the in-service incidents and progression of his symptoms has been consistent throughout the appeal period.  The Veteran also submitted a February 2010 statement from D.D. indicating that she was stationed in Iraq with the Veteran from June 2005 to May 2006 and recalled the Veteran being very upset when describing a fellow service member who committed suicide while in Vietnam.  D.D. reported that the Veteran was moved to tears when he told her about the incident.  D.D. reported that the Veteran was physically shaken and she was concerned for his physical and mental health.  She further reported that she informed their team leader about the incident and within weeks the Veteran was removed from their team and returned to Baghdad where the majority of the unit was located.  D.D. reported that she received word that another fellow service member had committed suicide and she mentioned to the team members that it would be best if the Veteran was no longer assigned to their team because it would be particularly devastating to him.  

The Veteran's service treatment records are silent for complaints or treatment for a psychiatric disorder.  However, the Veteran's post-service VA treatment records indicate that the Veteran has a current diagnosis of adjustment disorder with anxiety and prolonged depressed mood.  See VA Treatment Records. 

The Veteran was afforded a VA examination in October 2010.  The Veteran reported that he still felt the impact of the 1968 suicide of a subordinate as manifested by feelings of guilt involving this death.  He reported that these feelings came up at least once per month, and that this matter left with him a cynicism regarding authority figures.  He reported that it was very easy for him to become negative.  

The Veteran also reported that there was a second suicide of a soldier in December 2005.  The Veteran reports that he now cried more readily than others and was rather easily made upset or anxious.  The Veteran also reported that an Iraqi female interpreter under his supervision at the Embassy in Baghdad had her throat split for working for the Americans.  The Veteran reported feeling guilt and remorse about her murder in 2009 after his return home and felt that his working with her had placed her life in jeopardy. 

The examiner found that the Veteran's symptoms were not indicative or suggestive of PTSD but were suggestive of prolonged bereavement and adjustment disorder.  The examiner found that the diagnosis of adjustment disorder was related to the claimed stressors in service.  
The Veteran was afforded an additional VA examination in February 2016.  The examination report showed the Veteran had a diagnosis of adjustment disorder with anxiety (mostly resolved) with persistent, complex bereavement disorder and adjustment to life cycle transitions. 
The examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD but seemed to attribute the adjustment disorder to in-service events. 
The VA examiners' opinions essentially attribute the Veteran's current psychiatric disability, diagnosed as adjustment disorder, to events that occurred in service.  There is no evidence against these opinions.  Accordingly the criteria for service connection for a psychiatric disability other than PTSD have been met.

Although recent VA evaluations have not yielded diagnoses of PTSD, the Veteran was given that diagnosis during VA outpatient treatment in November 2007 and the diagnosis was repeated in treatment records dated in December 2007.  Recently obtained records from the Walter Reed National Military Medical Center 

At his hearing the Veteran reported that he was currently receiving mental health treatment at Walter Reed National Military Medical Center show that the Veteran was given diagnoses of PTSD in 2014 and 2015.  In May 2015, the Veteran's therapist attributed the diagnosis to "war and the suicides of subordinates."

Although there are conflicting opinions, the Board resolves reasonable doubt in the Veteran's favor and finds he does meet the criteria for a diagnosis of PTSD.  The Walter Reed treatment records include a medical opinion attributing the diagnosis to in-service stressors.  The lay statements provide credible supporting evidence of the suicides and the Veteran's combat stressors are consistent with the circumstances of his service in Vietnam and Iraq.  As such no credible supporting evidence is required for his "war" stressors.  38 C.F.R. § 3.304(f)(2).  The criteria for service connection for PTSD are met; and the appeal is allowed.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include adjustment disorder and PTSD, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


